DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14 and 16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of prior U.S. Patent No. 9,956,624. This is a statutory double patenting rejection. While it is noted that the claims appear to be worded differently, a critical examination of the scope and limitations of the claims would suggest that they provide for the same method. Briefly, claim 1 of the patent is drawn to a three-step method: a) obtaining chorionic tissue, b) removing trophoblasts from the chorionic tissue, c) physically/mechanically disrupting the tissue to for a dispersion, and d) cryopreserving the composition; claim 7 provides the additional limitation of thawing the cryopreserved composition of claim 1. Comparing this to the steps of the application, the independent claim lists two-steps: a) obtaining chorionic tissue with the trophoblasts removed, and b) physically/mechanically disrupting the tissue to for a dispersion, wherein claim 14 provides for a cryopreservation step following the dispersion step, and claim 16 provides for a thawing step following the cryopreservation step. When considering step a) of the application, it is clear that this step is a differently worded version of steps a) and b) of the patent, and step b) of the application is the same method step as step c) of the patent. Step d) of the patent is accomplished in claim 14 of the instant method, and the thawing step of claim 7 (in the patent) corresponds to claim 16 of the instant application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,956,248. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims provide for inventions that overlap in scope. Claim 1 of the patent is drawn to a three-step method: a) obtaining chorionic tissue, b) removing trophoblasts from the chorionic tissue, c) physically/mechanically disrupting the tissue to for a dispersion, and d) cryopreserving the composition. When comparing these limitations to the instant claim-set, the only clear difference is that the cryopreservation step of the instant claim-set is claimed as a dependent claim (see the Statutory Double Patenting Rejection above), whereas it is claimed in the independent claim in the patent. Furthermore, it should be highlighted that the MPEP considers cryopreservation, and freezing/thawing of cells to be well-understood, routine, and conventional activities already engaged upon by the relevant audience, suggesting that these steps would always be obvious to the ordinary artisan. See MPEP 2106.05(d)(II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651